DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

	Claim 1 has been newly amended and Claims 2-5 have been canceled.


	Response to Arguments
Applicant’s arguments, see pages 4-5, filed 5/25/22, with respect to the rejection(s) of claim(s) 1, 6 under the non-final have been fully considered and are not persuasive with respect to the amended claims, but given that the claim amendments, the rejection was modified.
The remarks show support for the narrower Si/Al and cite to Figures 12 and 13.  These figures show a greater efficiency for 15-40 but the gap from 40-150 is great and it is unclear at what point the efficiency drops between 40 and 140.  Furthermore, the data is not clear because it is unclear how all of these samples were made and what variables, besides Si/Al there are between the samples. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (US Pat.: 5185305) and in view of Ritscher (US Pat.: 4297328).
	Subramanian describes a catalyst (title) that includes Cu-ZSM-5 (abstract).  Cu is in the catalyst in an amount of 0.1 to 20 wt % (col. 4, lines 8-10).  Subramanian explains that the ZSM-5 has a SiO2/Al2O3 ratio of 10-1000 (col. 4, lines 18-24).  As to the catalyst being used for hydrocarbon adsorption, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound would have the same capabilities.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05,
Subramanian discloses a large Si/Al ratio, but does not disclose a narrower 15-25 range.
Subramanian, with respect to the Si/Al ratio, cites to US Pat.: 4297328 (col. 3, lines 23-26), a patent issued to RItscher as a zeolite useable in their best of their invention.
Ritscher describes their zeolite catalyst (abstract) and explains that with respect to the Si/Al, the ratio should be greater than 10 and up to about 60 (col. 3, lines 26-27 in Subramanian).
	Therefore, since Subramanian cites to Ritscher’s zeolite as an example of their best mode, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the ZSM-5 sieve can have a Si/Al of 10-60, as taught by Ritscher because Subramanian describes this zeolite as an example of their best mode.
	As to the efficiency of the hydrocarbon adsorbent being 70% or greater, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition used the same way would have the same efficiency.

	As to Claim 6, this claim recites a hydrocarbon, but the composition does not contain a hydrocarbon, but is intended to adsorb the hydrocarbon.  Therefore, this feature is treated as an intended use feature.  As a consequence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would have the same effectiveness over the same compounds carrying the same amount of hydrogens and carbons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
July 22, 2022